Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
Status of the Claims 
Applicants filed claims 1 – 10, 13, 15 – 17, 20, 21, 23 – 26, 29, 30, 32, and 33 with the instant application according to 37 CFR § 1.114, on 1 August 2011.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 16 and 23.  Claims 1 – 10, 13, and 15 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 16, 17, 20, 21, 23 – 25, 29, 30, 32, and 33 are available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 27 October 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.


NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 16, 17, 20, 23 – 25, 29, 30, 32, and 33 are rejected pursuant to 35 U.S.C. 103 as being unpatentable over US 2012/0282324 A1 to Xing, J., et al., claiming priority to 4 June 2009, identified on the Information Disclosure Statement filed 12 February 2020 (USPATAPP) (“Xing ‘324”), in view of Arulmoli, J., et al., Acta Biomaterialia 43:  122 – 138 (2016) (“Arulmoli (2016)”).
The Invention As Claimed 
	Applicants claim a method of treating a spinal cord injury (SCI), the method comprising the steps of administering to a subject in need thereof a hydrogel patch comprising fibrin and/or fibrinogen, laminin at a concentration in the range of 2 µg/mL to 80 µg/mL, and hyaluronic acid, or a salt thereof, at a concentration in the range of 10 g/mL to 5 mg/mL acid, wherein the patch does not include cells, wherein the patch further comprises a cell growth factor, wherein the cell growth factor comprises a neuronal cell growth factor, a vascular endothelial cell growth factor, a fibroblast growth factor, a bone morphogenetic protein, an epidermal growth factor, a hepatocyte growth factor, a transforming growth factor, or a combination thereof, wherein the neuronal growth factor comprises at least one selected from brain-derived neurotrophic factor (BDNF), a glial cell- derived neurotrophic factor (GDNF), ciliary neurotrophic factor (CNTF), basic fibroblast growth factor (bFGF), cyclic adenosine monophosphate (cAMP), a neurotrophin (NT), neurotropin-3 (NT3), neurotropin-4 (NT4), triiodo-L-thyronine (T3), sonic hedgehog (SHH), and platelet- derived growth factor (PDGF), wherein the hydrogel patch has a porous surface, wherein the concentration of fibrin or fibrinogen is in a range of 0.5 mg/mL to 20 mg/mL, wherein the patch further comprises thrombin, wherein the spinal cord injury is a chronic spinal cord injury, wherein the shape of the hydrogel patch conforms to the shape of an injured tissue site when the hydrogel patch is applied onto the injured tissue site, and wherein the hydrogel patch undergoes a reversible phase transition into a solid state, a semi-solid state, or a liquid state, in accordance with temperature.
The Teachings of the Cited Art 
	Xing ‘324 discloses methods of treating a spinal cord injury by topically administering or delivering a hydrogel to the injury site (see Abstract), wherein the methods promote revascularization and/or re-enervation of central nervous system (CNS) lesions and for treating spinal cord injury (see ¶[0008]), wherein the methods utilize an in situ crosslinkable hydrogel that acts as a substrate to promote angiogenesis and neural regeneration (see ¶[0068]), wherein the hydrogels comprise a hydrophilic component and an adhesive component, the hydrophilic component comprising hyaluronic acid and the adhesive component comprising laminin (see ¶[0070], wherein the hyaluronic acid is present in a range of about 2 to about 25% wgt of the hydrogel, and the weight ratio of hyaluronic acid to laminin is from about 500:1 to about 1:500 (id.), or from about 15:1 to about 1:15 (see ¶[0071]), wherein the hydrogel invention promotes angiogenesis in a CNS lesion without using angiogenic growth factors, or with angiogenic growth factors, such as, for example,  VEGF and PDGF (see ¶[0073]), wherein the hydrogel comprises at least one synthetic molecule and one ECM, and the synthetic molecules may be chemically modified, such as by the addition of one or more thiol groups (see ¶[0088]), wherein topical administration of  the hydrogel to a spinal cord injury site can have a therapeutic effect (see ¶[0109]), wherein the spinal cord injury is a chronic spinal cord injury (see ¶[0113]), wherein the hydrogels are used in a method of recruiting stem cells to a spinal cord injury site, the method comprising topically delivering to the site at least one neural stem cell recruiting factor, such as stromal cell-derived factor 1α (SDF-1α), hepatocyte growth factor (HGF), human recombinant annexin A2, stem cell factor-1, MCP-1, SCYA2, CCL2, MCAF, VEGF, EGF, transmembrane protein 18, tenascin-C, IGF-1, FGF-2, PDGF, and any combination thereof (see ¶[0119]), and wherein hydrogels comprising thiol-functionalized hyaluronic acid are optimized with respect to cell adhesion properties and mechanical properties in order to best support growth properties of oligodendrocytes precursor cells (OPC’s) in culture (see ¶[0190]; see also ¶[0192]).  The reference does not disclose hydrogel compositions that comprise fibrin and/or fibrinogen, in addition to HA and laminin, wherein the laminin is present at a loading of about 2 – 80 µg/mL, the HA is present at 10 µg/mL to 20 mg/mL, and the fibrin/fibrinogen is present at 0.5 – 20 mg/mL, or hydrogels further comprising thrombin, or hydrogel patches that conform to the shape of an injured tissue site, or hydrogels that undergo reversible phase transition as a function of temperature.  The teachings of Arulmoli (2016) remedy those deficiencies.
	Arulmoli (2016) discloses that combination scaffolds of salmon fibrin with interpenetrating networks (IPNs) of hyaluronic acid (HA), with and without laminin, polymerize more effectively than fibrin alone, wherein the scaffolds display appropriate physical properties for the central nervous system CNS, support human neural stem/progenitor cell (hNSPC) proliferation and differentiation, and attenuate rapid cell-mediated scaffold degradation (see p. 122, last para.), wherein salmon fibrin is known to match the mechanical characteristics of CNS tissue and, when used to treat rats with dorsal hemisection spinal cord injuries, promotes greater locomotor functional recovery, density of serotonergic fibers caudal to the lesion site, and recovery of bladder function than mammalian fibrin (see p. 123, 1st col., lasts para. – 2nd col., 1st para.), wherein HA in the scaffolds leads to upregulation of the SDF-1α receptor, CXCR4, on hNSPC’s, while enhanced migration is dependent on both HA and laminin in the scaffolds (id.), wherein the biomaterial composition of the scaffold affects its vascularization in vivo (see p. 123, 2nd col., 4th para.), wherein fibrin and HA have been tested individually as scaffolds, but they each have limitations that may be overcome by incorporating them into a combination scaffold (see p. 124, 1st col., 1st para.), wherein fibrin gels were formulated by cleaving 5 mg/mL salmon fibrinogen with 2 U/mL salmon thrombin in Minimal Essential Media (MEM), wherein, for combination hydrogels, 1 mg/mL thiolated hyaluronic acid (HA), with or without 100 µg/mL laminin, was included in the hydrogel mixture prior to addition of thrombin (see p. 124, 2nd col., 2nd para.), wherein, because fibrin-only scaffolds degrade in vivo after one week, combination scaffolds were created, the scaffolds comprising salmon fibrin and an interpenetrating network of hyaluronic acid, and incorporated laminin in combination scaffolds due to its prominent role as an ECM in the NSPC niche (see p. 126, 2nd col., 4th para.), wherein salmon fibrin is known to be an effective biomaterial for effecting functional recovery in a dorsal hemisection spinal cord injury model (see p. 132, 1st col., last para. – 2nd col., 1st para.), wherein the combination scaffolds provide a localized source of therapeutic molecules, as fibrin-HA scaffolds loaded with SDF-1α promote homing of chondrogenic progenitor cells and subsequent functional repair of bovine cartilage (see p. 136, 1st col., 3rd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to treat spinal cord injuries by topically administering or delivering a hydrogel to the injury site, thereby promoting revascularization and/or re-enervation of central nervous system (CNS) lesions and treating spinal cord injury, wherein the methods utilize a hydrogel that acts as a substrate to promote angiogenesis and neural regeneration, wherein the hydrogels comprise a hydrophilic component and an adhesive component, the hydrophilic component comprising hyaluronic acid, and the adhesive component comprising laminin, wherein the hyaluronic acid is present in a range of about 2 to about 25% wgt of the hydrogel, and the weight ratio of hyaluronic acid to laminin is from about 500:1 to about 1:500, or from about 15:1 to about 1:15, wherein the hydrogel invention promotes angiogenesis in a CNS lesion without using angiogenic growth factors, or with angiogenic growth factors, such as, for example,  VEGF and PDGF, wherein topical administration of  the hydrogel to a spinal cord injury site can have a therapeutic effect, wherein the spinal cord injury is a chronic spinal cord injury, wherein the hydrogels are used in a method of recruiting stem cells to a spinal cord injury site, the method comprising topically delivering to the site at least one neural stem cell recruiting factor, such as stromal cell-derived factor 1α (SDF-1α), hepatocyte growth factor (HGF), human recombinant annexin A2, stem cell factor-1, MCP-1, SCYA2, CCL2, MCAF, VEGF, EGF, transmembrane protein 18, tenascin-C, IGF-1, FGF-2, PDGF, and any combination thereof, as disclosed by Xing ‘324, and wherein the hydrogels further comprise salmon fibrin, and thrombin, wherein gels are formulated by cleaving 5 mg/mL salmon fibrinogen with 2 U/mL salmon thrombin in Minimal Essential Media (MEM), and loaded with 100 µg/mL of laminin, as taught by Arulmoli.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Arulmoli (2016) to the effect that salmon fibrin is known to match the mechanical characteristics of CNS tissue and, when used to treat rats with dorsal hemisection spinal cord injuries, promotes greater locomotor functional recovery, density of serotonergic fibers caudal to the lesion site, and recovery of bladder function than mammalian fibrin, and is known to be an effective biomaterial for effecting functional recovery in a dorsal hemisection spinal cord injury model, that fibrin and HA have been tested individually as scaffolds, but they each have limitations that are overcome by incorporating them into a combination scaffold.
With respect to the limitations recited in claim 16 directed to quantitative ranges for loadings of components, the Examiner notes that the cited references do not expressly disclose ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	Further with respect to the limitation recited in claim 16 (b), the limitation directed to a quantitative range for the loadings of laminin, the Examiner notes that the disclosed loading of laminin in the scaffold compositions of Arulmoli (2016) do not overlap with, or fall within, the claimed range.  However, the Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  Consequently, it is the Examiner’s position that the laminin loading of 100 µg/mL as disclosed in the reference is sufficiently close to the 80 µg/mL recited in the claim as to not materially affect the desired properties of the resulting composition and, thus, renders the claim obvious.
	With respect to claim 20, which claim recites a limitation directed to the hydrogel composition of the invention having a porous surface, the Examiner notes that the reference does not expressly characterize the compositions disclosed therein as having a porous surface.  However, the Examiner notes that Arulmoli (2016) teaches that the disclosed biomaterial composition affects its vascularization in vivo, which is critical for bringing nutrients to transplanted cells (see p. 123, 2nd col., 4th para.).  Thus, it is the Examiner’s position that the hydrogel compositions must be porous to enable passage of nutrients and/or other active molecules into or out of the compositions in vivo, thus meeting the limitation in question.
	With respect to claims 32 and 33, which claims recite limitations directed to physical/mechanical properties of the hydrogel compositions, such as the ability to conform to a site of application (claim 32), and the ability to undergo a phase transition in accordance with temperature (claim 33), the Examiner notes that the reference does not expressly disclose temperature-dependent behavior.  However, it is the Examiner’s position that, due to substantial similarity between the claimed invention and the disclosed compositions (same components, at the same loadings), the compositions of Arulmoli (2016) would necessarily display temperature-dependent behavior consistent with the limitation at issue.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 16, 17, 20, 23 – 25, 29, 30, 32, and 33 would have been obvious within the meaning of 35 USC § 103.
Claims 21 and 26 are rejected pursuant to 35 U.S.C. 103 as being unpatentable over Xing ‘324 in view of Arulmoli (2016), as applied to claims 16, 17, 20, 23 – 25, 29, 30, 32, and 33 above, and further in view of Spotnitz, W. ISRN Surgery 2014: Article ID 203943 (4 March 2014) (“Spotnitz (2014)”).

The Invention As Claimed 
	The invention with respect to claim 16 is described above.  In addition, Applicants claim a method of treating a spinal cord injury with a hydrogel patch, wherein the hydrogel has the form of a powder, and wherein the patch is low-temperature preserved, or cryopreserved at a temperature in the range of 4° C to -210° C.
The Teachings of the Cited Art 
	The teachings of Xing ‘324 and Arulmoli (2016) are relied upon as set forth in the above rejection of claims 16, 17, 20, 23 – 25, 29, 30, 32, and 33.  The reference does not disclose hydrogel compositions in the form of a powder, or a patch composition that is low-temperature preserved, or cryopreserved at a temperature in the range of 4° C to -210° C.  The teachings of Spotnitz (2014) remedy those deficiencies.
	Spotnitz (2014) discloses that fibrin-based biomaterials are available in either lyophilized powder kits that require reconstitution, and in the form of frozen fibrin sealant in preloaded syringes that require thawing (see p. 6, 1st col., 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to treat spinal cord injuries with the hydrogel composition according to Xing ‘324 and Arulmoli (2016), wherein fibrin-based biomaterials are available in either lyophilized powder kits that require reconstitution, and in the form of frozen fibrin sealant in preloaded syringes that require thawing, according to the teachings of Spotnitz (2014) .  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Spotnitz (2014) to the effect that storage, reconstitution, as well as application, of fibrin-based compositions, available both as room temperature lyophilized powder kits that require reconstitution, and frozen fibrin compositions in preloaded syringes, offer advantages, particularly in the operative filed (see p. 6, 1st col., 1st para.).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 21 and 26 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered the arguments submitted in Applicants’ response filed 23 March 2021, but does not find them persuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  For example, Applicants argue that “[t]he presently claimed subject matter relating to the hydrogel patch is distinguished from the combination scaffolds described in D1 [Arulmoli (2016)] at least because the hydrogel patch of Applicant's claimed methods does not contain cells (emphasis in original).”  However, the new grounds of rejection cite to the disclosure of Xing ‘324 for teachings directed to hydrogel compositions for use in treating spinal cord injuries, including topical delivery, without cells, and optionally with cell growth factors.
Applicants further argue that “the combination scaffolds (cell support) of fibrin, thiolated HA, and laminin disclosed in D1 [Arulmoli (2016)] do not exhibit pharmacological activity for the treatment of an injured central nervous system.”  In contrast, Xing ‘324 expressly teaches that topical administration of the hydrogels to a spinal cord injury site can have a therapeutic effect (see ¶[0109]).  Further, the Examiner notes that Applicants’ argument relies on a distinction that is not reflected in specific claim limitations.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Applicants also argue a distinction between the disclosed and claimed compositions based on a “completely different” mode of operation.  However, the Examiner notes that such distinction is not reflected in an express claim limitation.
	Applicants also argue that the claimed methods rely on a synergy among the components of the hydrogels of the invention to achieve a clinical benefit upon administration to a patient.  In this regard, it is the Examiner’s position that the hydrogels of Xing ‘324 and Arulmoli (2016), comprising the same components (fibrin, HA, laminin, and thrombin) at loadings reading on the limitations recited in claim 16, would necessarily exhibit a clinical synergy similar to that argued by Applicants.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01 II.  “Products of identical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).
	Consequently, in light of the discussion above, Applicants’ arguments are unpersuasive, and the rejections are maintained.

NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619